EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 24 August 2021 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Victor Cooper on 9 September 2021
The application has been amended as follows: 
In the Substitute Specification:
Page 2, line 28, --the specification description of the drawings-- has been inserted after “throughout”. Page 7, lines 24 & 25, “transition loss (including both insertion and return loss) for the rear transition embodiment” has been rewritten as --transition loss in dB (including both insertion and return loss) vs. frequency in GHz for a rear transition embodiment--. Page 9, line 2, --(FIG. 8B)-- has been inserted after “808”. Page 10, lines 11 & 12, “transition loss (including both insertion and return loss) for” has been rewritten as -- transition loss in dB (including both insertion and return loss) vs. frequency in GHz for--; line 23, “(A-A)” has been rewritten as --(A-A’)--; line 30, --as depicted in FIG. 13F-- has been inserted after “202”. Page 13, line 25, “(rf)” has been rewritten as --(RF)--.
In the Claims:
In claims 17, 20, line 2 in each claim, “a” has been rewritten as --the--, respectively in these claims.
In claim 17, line 10 and in claim 20, line 9, --thereby-- has been inserted after “material”, respectively in these claims.
In claim 17, lines 11 & 12 and in claim 20, lines 10 & 11, “bottom surface” has been deleted, respectively at these instances in these claims.
In claim 17, line 12 and in claim 20, line 11, --the top surface ground plane,-- has been inserted after “wherein”, respectively in these claims.
In claim 20, line 6, --to thereby form the aperture-- has been inserted after “layer”.
Claims 1, 5-9; 10, 14-18; 19-24; 25, 26 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A waveguide to laminated circuit board transition comprising a lateral coupling through a sidewall of the waveguide--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee